Citation Nr: 1221753	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-22 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for a bilateral ankle disability, claimed as secondary to bilateral knee disability or flat feet.


REPRESENTATION

Appellant represented by:	Nicholas Parr, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran and a friend testified before a hearing officer at the RO in May 2009.  The Veteran testified before the undersigned Veterans Law Judge at the RO in December 2010.  Transcripts of the hearings are associated with the record.


FINDINGS OF FACT

1.  Bilateral flat feet pre-existed service.

2.  Bilateral flat feet were not permanently aggravated by service.

3.  A bilateral ankle disability was not manifest in service and is unrelated to service; a bilateral ankle disability is unrelated to service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral flat feet were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  A bilateral ankle disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in February 2007 discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was asked to identify or submit evidence supportive of his claim.  The evidence of record was listed and the Veteran was told how VA would further assist him in obtaining relevant evidence.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.

A June 2007 letter requested the Veteran to provide a release for previously identified private treatment records.  The Veteran was invited to submit or identify additional relevant evidence.

In March 2011 the Veteran was advised of the status of his claim.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that identified treatment records have been obtained and associated with the record.  A VA examination has been conducted, and the Board finds that it was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The report of record is thorough and consistent with contemporaneous treatment records, and provides the information necessary to decide the claim.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and posed questions regarding the possibility of outstanding evidence.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disabilities are the result of combat.  Thus, he is not entitled to application of the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b).  In this case, bilateral pes planus was noted on enlistment examination in June 1972.

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b)  (West 2002). 

Service treatment records reflect that on enlistment examination in June 1972, the Veteran denied foot trouble.  Clinical examination revealed second degree pes planus.  The examiner concluded that the Veteran was qualified for enlistment.  An undated record shows that the Veteran was seen for a painful corn.  On separation examination in February 1974, the Veteran's feet were noted to be normal.

On VA examination in May 1974 the Veteran reported the history of his knee disability.  He made no complaints referable to his feet or ankles.

A November 1975 VA treatment record reflects the Veteran's complaints of knee symptoms.  

In April 1977 the Veteran submitted a statement regarding disabilities for which he sought service connection.  He discussed his knees, blackouts, and premature ventricular contractions.  He noted that those disabilities had impacted his profession.  

A private physical therapy record dated in April 1987 notes the Veteran's complaint of painful knees and feet.  

An April 1994 VA treatment record indicates the Veteran's complaint of foot pain.  The provider noted bilateral flat feet.  

On VA examination in November 1996 the Veteran reported tender feet and decreased sensation in his lower legs.  The examiner noted that a recent neurology examination was negative.

In November 1997 a VA provider noted a history of chronic neck pain and left leg pain at the knee.  In January 1998 the Veteran reported a medical history that included low back and hip pain.  

In June 1998 the Veteran discussed his knee disability and stated that he received crutches from VA following service.  

A December 1998 report from Yale University School of Medicine indicates bilateral flat feet.  The Veteran reported that he had had bilateral flat feet all his life without any specific history of injury.  

Tendonitis in the right knee is noted in a March 2000 VA record.  The provider also noted that the Veteran was seen by podiatry and given orthotics and prescribed physical therapy.

Following a VA general medical examination in June 2000, the examiner stated that the Veteran had multiple musculoskeletal problems.  However, the examination focused on the Veteran's upper extremities, back, and knees.  

In November 2004 the Veteran complained of swelling in his feet which had occurred over the previous two months.  

On VA examination in March 2007 a complete history was elicited.  The Veteran related that he had knee pain that traveled down to his ankles and caused his ankles to swell.  

In a July 2007 statement, the Veteran's VA physician indicated that the Veteran's knee problems seemed to have caused additional problems, including ankle pain.  She opined that such problems might have started in the military as the result of knee pain, compounded by wearing a heavy backpack and also from having pes planus.  

X-rays dated in July 2007 indicate a clinical history of chronic ankle pain.  Study of the left ankle revealed no evidence of fracture or dislocation.  There was mild deformity of the medial malleolus, probably related to an old injury.  The impression was unremarkable study.  Study of the right ankle was unremarkable, with no evidence of fracture of dislocation and no foreign body or abnormal calcification.

At his May 2009 RO hearing, the Veteran testified that his flat feet got worse during service.  He noted that he wore orthotics and that he had deformities and arthritis.  He indicated that he also had swelling in his ankles.  

On VA general medical examination in May 2010 the Veteran reported a long history of bilateral ankle pain with no  history of trauma or injury.  He stated that he was seen by podiatry and the ankle pain was thought to be due to his flat feet.  Examination revealed no evidence of pain , edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding, deformity, malalignment, or weakness.  Range of motion was normal.  The impression was normal ankle examination with bilateral pes planus and posterior tibial tendonitis.  

On VA foot examination in April 2011, a complete history was recited.  The examiner indicated that the enlistment examination noted second degree pes planus.  She also noted that the discharge examination documented no foot or ankle complaints.  She further pointed out that the report of VA examination in May 1974 did not document any report of foot or ankle pain, or any abnormal findings referable to the feet or ankles.  She indicated that a 1987 physical therapy record which included the Veteran's complaint of painful feet.  She noted that a December 1999 podiatry record indicated the Veteran's report of ankle pain since service that had increased over the previous few years, and findings of bilateral plantar fasciitis secondary to flat feet as well as gastroc equines.  The Veteran described a fall in service that injured his knees and noted that he had pain in his left foot and ankle shortly after that.  He reported that several months after the onset of left sided symptoms, he had symptoms on the right.  He indicated that he had experienced pain in his feet and ankles since that time, and that it had progressively become worse.  Following physical examination, the diagnosis was pes planus with varus deformity, bilateral posterior tibial tendonitis and gastroc equinas with decreased dorsiflexion.  The examiner stated that although the Veteran reported ongoing foot and ankle pain starting shortly after a fall in basic training, there were no service treatment records documenting visits for foot or ankle pain, and the Veteran did not claim any foot or ankle symptoms on discharge.  She noted that medical records for the period between 1975 and 1996 were scant and there was only one report from 1987, at least 12 years after separation from service, documenting painful feet with everted gait and inability to walk on the toes.  She pointed out that foot and ankle pain that was consistent and required ongoing medical evaluation or treatment was not documented until 1998.  She concluded that it was not at least as likely as not that the Veteran's flat feet were aggravated beyond normal progression due to service.  With respect to the Veteran's ankles, the examiner noted that he did not have distinct ankle pathology.  She indicated that the Veteran had posterior tibial tendonitis and gastroc equinas which might cause pain in the area of the ankle but were both as likely as not secondary to pes planus.  She stated that while pes planus could increase the likelihood of developing patellar chondromalacia, it was less likely that knee pathology contributed to the foot processes.  She therefore concluded that it was less likely as not that the posterior tibial tendinopathy and gastroc equinas was caused by or permanently aggravated by the service-connected chondromalacia patella.  She acknowledged the statement by the Veteran's VA physician, but indicated that it did not include any specific evidence or causative analysis in support of the opinion. 

	Flat Feet

Upon review of the record, the Board has concluded that service connection is not warranted for flat feet.  As stated above, second degree bilateral pes planus was noted at service entrance. Accordingly, the presumption of soundness does not attach with respect to this disability, and there must be a showing that the Veteran's pre-existing pes planus worsened in severity during service.  If so, he is entitled to a presumption of aggravation, which can then only be rebutted by clear and unmistakable evidence showing that the condition was not permanently aggravated.  Here, the service treatment records do not document any complaints referable to the Veteran's feet, aside from one undated record indicating a painful corn.  There are otherwise no records in service suggesting that the pre-existing pes planus was symptomatic during service.  

The Board acknowledges the Veteran's contention that his flat feet were aggravated by his active duty service.  Certainly, he is competent to describe experiencing symptoms during and since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the objective record indicates no complaints in service, at separation, or for many years following separation.  The Board has also considered the Veteran's specific assertion that the claimed foot symptoms worsened in service.  In that regard, the Board notes that in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  In this case, the Board does not rely merely on the fact that service treatment records do not contain any clinical findings relating to foot complaints, or that the record does not show complaints or treatment referable to the Veteran's feet until many years following service.  Rather, the Board relies on the fact that the Veteran sought treatment and compensation for a bilateral knee disability immediately following service following service, but did not similarly claim service connection for bilateral foot problems at that time.  In particular, the Board notes that he underwent a very thorough orthopedic examination in May 1974, which was scheduled in regard to his claimed knee disabilities, but clearly reflects a thorough evaluation of his entire lower extremities, and no complaints or clinical findings in regard to the feet were noted.  This strongly suggests that the Veteran had not been experiencing worsening symptoms during and since service.  

Furthermore, during his March 1996 VA examination, the Veteran complained of painful and weak knees, as well as tender feet.  Significantly, however, he specifically reported that his painful and weak knees had been present since service, but he made no similar assertion with respect to the tenderness in his feet.  Thereafter, in December 1998, the Veteran reported a history of flat feet all of his life, but made no assertion that such disability had been worsened or aggravated as a consequence of military service.  It was not until after filing a compensation claim in 2006 that the Veteran first asserted that his pes planus had in any way been worsened or aggravated by service.  For these reasons, the Board finds the Veteran's reports of worsening symptoms in service, and a continuity of symptomatology from service up until the time he sought treatment in 1987 not credible.  In essence, the Board finds the absence of any assertions of a worsening during the course of treatment on numerous occasions prior to 2006, in contrast to numerous statements asserting the onset of his knee complaints to service, to be far more credible than the history he has put forth since filing his claim for benefits.  Thus, the Board further finds that there is no credible lay evidence of a worsening of his bilateral pes planus during service.

On the other hand, the April 2011 VA examiner concluded that the Veteran's flat feet were not aggravated beyond normal progression due to service.  She conducted a complete review of the extensive record and pointed out that the first indication of foot complaints dated to 1987, at least 12 years following separation.  She also pointed out that foot pain that was consistent and required ongoing medical treatment was not documented until 1998.  The Board finds that this opinion is the most probative evidence of record as to whether the Veteran's flat feet were permanently aggravated by service, and it outweighs the Veteran's lay assertions of symptoms in service and since separation.  On that question, the Board finds the opinion of the VA examiner to be the only competent and probative evidence of record.  As noted, the VA examiner considered the Veteran's statements, but also considered his documented medical history, the nature of the underlying disability, and the results of the interview and examinations in rendering the above-discussed opinion.

Similarly, the Board also finds the VA examiner's opinion to be the most probative evidence of record on the question of whether the Veteran's service-connected knee disabilities have aggravated his pes planus.  As noted, she explained that while pes planus could increase the likelihood of developing patellar chondromalacia, it was less likely that knee pathology contributed to the foot processes. 

The Board has also considered evidence submitted by the Veteran on matters such as chondromalacia and flat feet.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, however, the Board finds the various treatise documents submitted by the appellant to be far too general, and of significantly less probative value than the VA medical opinion discussed above, which considered the specific nature of the Veteran's pes planus in relation to accepted medical principles regarding aggravation of that disorder.

In summary, the Board has considered the record and the Veteran's assertions, and finds that the preponderance of the evidence is against the claim of entitlement to service connection for flat feet.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Ankle Disability

Having carefully reviewed the record, the Board has also determined that service connection is not warranted for the claimed bilateral ankle disability.  To the extent that the Veteran asserts that he has an ankle disability that is related to service, the Board observes that there is no objective evidence showing an ankle disability in service or in the years directly following discharge.  Although the service treatment records indicate that the Veteran sustained a knee injury in service, they are negative for any diagnosis, complaint, or abnormal finding suggestive of an ankle disability.  The separation examination was also negative for any associated findings or diagnoses.  The first indication of complaints referable to the Veteran's ankles dates to the March 2007 VA examination when the Veteran reported knee pain that traveled down to his ankles.  

For purposes of establishing secondary service connection, there is post-service medical evidence of a bilateral knee disability for which the Veteran is in receipt of service connection.  However, the Board finds that the most probative evidence establishes that the service-connected knee disability neither caused nor aggravated the claimed bilateral ankle disability.  The Board acknowledges that a VA physician has suggested a relationship between the service-connected knee disability and the Veteran's ankle pain.  However, to the extent that she used terms such as "seemed to have been caused" and "might have," her statement is clearly expressed in very speculative terms.  For this reason, the Board affords this opinion little probative value with respect to establishing the etiology the Veteran's claimed ankle disability.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). 

On the other hand, the April 2011 VA examiner concluded that the Veteran did not have any distinct ankle pathology, but that he did have posterior tibial tendonitis and gastroc equinas which might cause pain in the ankle area.  She concluded that it was less likely as not that the posterior tibial tendinopathy and gastroc equinas were related to the service-connected knee disability.  As noted, she reasoned that while pes planus could increase the likelihood of developing chondromalacia, it was less likely that knee pathology contributed to the foot processes.  In essence, the VA examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to the examiner's opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of greater probative value than the VA physician's statement and the unsupported statements of the Veteran. 

The Board has considered the Veteran's statements concerning the etiology of this claimed disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to whether his claimed ankle symptoms are related to service or to his service-connected knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  Therefore, the Board finds that the conclusions of the VA examiner far outweigh the Veteran's lay assertions.

Furthermore, to the extent that the Veteran is asserting that his ankle problems actually began in service, the Board finds such assertion not credible.  As discussed in detail above, the Veteran sought treatment and compensation for a bilateral knee disability immediately following service following service, but did not similarly claim service connection for bilateral foot problems at that time.  In particular, the Board again notes that he underwent a very thorough orthopedic examination in May 1974, which was scheduled in regard to his claimed knee disabilities, but clearly reflects a thorough evaluation of his entire lower extremities, and no complaints or clinical findings in regard to the ankle or feet were noted.  Similarly, on numerous occasions over the next two decades, the Veteran complained of knee symptoms and specifically reported the onset of such symptoms in service, but made no such claims with respect to any ankle symptoms.  Given the sheer number of occasions in which the Veteran's lower extremities have undergone thorough examination over the last several decades, and the stark contrast between the Veteran's consistent reports that his knee symptoms began in-service and the lack of similar statements with respect to the ankles, the Board finds his current assertions that his ankle problems began in service not credible.  

As above, the Board has also considered evidence submitted by the Veteran on matters such as chondromalacia and flat feet.  Here, however, the Board finds the various articles submitted by the appellant to be far too general, and of significantly less probative value than the VA medical opinion discussed herein, which considered the specific nature of the Veteran's claimed ankle symptoms in relation to accepted medical principles.

To the extent the Veteran claims that his ankle symptoms are related to flat feet, the Board has determined above that service connection is not warranted for that disability.  As such, there is no legal basis for the grant of service connection for a bilateral ankle disability as secondary to flat feet.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral ankle disability, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for bilateral flat feet is denied.

Entitlement to service connection for a bilateral ankle disability is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


